Citation Nr: 1432255	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran has argued that he suffers from PTSD.  However, the record includes several psychiatric diagnoses.  The Board therefore has expanded the Veteran's claim to include consideration of whether service-connection is warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2011, the Veteran was afforded a DRO hearing. A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in an unappealed September 1994 rating decision that became final. 

2.  The evidence received since the last final September 1994 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for "mental impairment" and "an acquired psychiatric disorder, to include [PTSD]" was initially denied in a September 1994 rating decision because the Veteran had no currently diagnosed psychiatric condition.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision in September 1994 included the Veteran's service treatment records and post-service medical records, including a July 1973 VA examination. 

In November 2008, the Veteran filed his current petition to reopen his service connection claim.  In support of his petition to reopen, the Veteran submitted a February 2009 VA treatment record from a psychologist who diagnosed PTSD.  The record also includes a December 2011 letter from a VA licensed clinical social worker which states that the Veteran has been diagnosed with PTSD.  She opines that the traumatic stressors relied on by examiners to diagnose the Veteran were "military related." 

The February 2009 VA treatment record reflecting the Veteran's diagnosis of PTSD and the December 2011 letter from the VA social worker indicating a positive nexus between the Veteran's diagnosed PTSD and traumatic stressors from the Veteran's active duty service is "new and material" evidence.  The details were not before the RO at the time of the prior rating decision.  The newly submitted evidence raises a reasonable possibility of substantiating the Veteran's claim by indicating that the Veteran is presently diagnosed with PTSD and that the condition is related to his active duty service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for PTSD has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Veteran has identified a number of stressors he claims are the cause of his PTSD, which include an incident in which a sharp object struck his face while he was working in a supply room and a training exercise in which he and a number of fellow service members were sickened after being temporarily trapped in a room filled with tear gas.  He has been granted service connection for lacerations to the cheek, fingers and wrist as a result of that incident.  

The Veteran was afforded a VA examination in February 2009 after which he was not diagnosed with any psychiatric condition.  Following a February 2011 VA examination, he was diagnosed with anxiety disorder NOS with elements of claustrophobia.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and could not identify any "actuating events that would be triggers for PTSD."  The examiner further noted that the Veteran identified nightmares related to the chisel incident.  "That may be an issue."  

The post-service medical records include various psychiatric diagnoses.  For instance, a February 2009 VA treatment record notes that the Veteran was diagnosed with PTSD.  A February 2011 VA treatment record notes diagnoses of PTSD and dysthymic disorder.  However, in the narrative portion of the record, the examiner notes that the Veteran has "longstanding undiagnosed PTSD and chronic low mood."  A December 2011 letter from a VA licensed clinical social worker again notes that the Veteran has been diagnosed with PTSD and opines that the stressors relied on to diagnose the Veteran were "military related."  However, the social worker does not detail the nature of the stressors relied on for the diagnosis or explain treatment records which variously describe the Veteran's condition as "undiagnosed PTSD" or state that he experiences symptoms of PTSD.  See, e.g., January 2012 VA treatment record.  An April 2013 treatment note includes the assessment of PTSD related to the chisel accident.  

On remand, a new VA psychiatric examination should be scheduled to clarify the Veteran's diagnosis, and to address whether any diagnosed psychiatric disability is related to the Veteran's service. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records since January 2012.  If no records are located, a written statement to that effect should be incorporated into the record.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.  The examiner should be informed that the chisel accident which resulted in lacerations to the cheek, two fingers and wrist has been confirmed.  

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


